Citation Nr: 0831334	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for left hip arthritis, 
including secondary to service-connected disabilities.

2.  Entitlement to service connection for lumbar spine 
disorder, including secondary to service-connected 
disabilities.

3.  Entitlement to an increased disability rating in excess 
of 20 percent for healed fracture of the left lateral 
malleolus of the left fibular (left ankle).

4.  Entitlement to an increased disability rating in excess 
of 10 percent, prior to August 20, 2007, for status post 
meniscus repair and degenerative joint disease of the left 
knee.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

During the course of this appeal, in August 2007, the veteran 
underwent a total left knee replacement.  In November 2007, 
the RO issued a rating decision which recharacterized the 
veteran's left knee disorder as a total left knee 
replacement, and assigned thereto a temporary total 
disability evaluation of 100 percent, effective August 20, 
2007, followed by a 30 percent disability rating, effective 
from October 1, 2008.  As noted in the rating decision, a 30 
percent disability rating is the minimum rating which can be 
assigned following a prosthetic replacement of the knee 
joint. See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007).  
The RO's notice letter concerning this decision further 
informed the veteran that a medical examination would be 
schedule in the future to ascertain the severity of his 
service-connected total left knee replacement.  As the 
veteran's underlying left knee disorder has fundamentally 
changed and given the RO's assignment of a total disability 
rating beyond the date of this decision, the Board has 
confined the issue on appeal to the rating assigned to the 
veteran's left knee disorder from April 23, 2004 to August 
20, 2007.

In February 2008, the appellant testified during a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record.




FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
current left hip disorder, diagnosed as degenerative 
arthritis, is related to and can not be reasonably 
disassociated from his military service.

2.  The veteran's current lumbar spine disorder, diagnosed as 
degenerative changes, spondylosis throughout the lumbosacral 
spine, and disk narrowing at the L1-L2 and L2-L3 level, was 
not manifested in service or until many years after service; 
and there is no evidence relating the veteran's lumbar spine 
disorder to his active duty service or any service connected 
disability.

3.  The veteran's healed fracture of the left lateral 
malleolus of the left fibular is manifested by no more than a 
marked limitation of motion of the left ankle ankle, and is 
productive of no more than moderate disability of the left 
foot.

4.  For the period prior to August 20, 2007, the veteran's 
status post meniscus repair and degenerative joint disease of 
the left knee has been manifested by moderate osteoarthritis 
of the left knee confirmed by X-ray examination, tenderness 
over the medial and lateral joint lines, normal range of 
motion, and complaints of pain and stiffness, but no 
ligamentous instability, swelling, or effusion.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
his current degenerative arthritis of the left hip was 
incurred in active service military service.  38 U.S.C.A. §§ 
1101, 1110, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  A lumbar spine disorder was not incurred in or aggravated 
by military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for a disability rating in excess of 20 
percent for healed fracture of the left lateral malleolus of 
the left fibular (left ankle) have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).

4.  The criteria for a disability rating in excess of 10 
percent, prior to August 20, 2007, for status post meniscus 
repair and degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5259 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in September 2005, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   


Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the RO's September 2005 letter satisfying the 
notice requirements of 38 U.S.C.A. § 5103(a), as discussed in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The letter 
informed the veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
or information in his possession to the RO.  Moreover, with 
respect to the Dingess requirements, the veteran was given 
notice of what type of information and evidence he needed to 
substantiate his claims for an increased rating as this is 
the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  

The Board further finds that even if the RO had failed to 
meet the requirements of Vazquez-Flores, the resulting 
presumption of prejudice would be overcome for the reasons 
discussed below.  In this case, the veteran was provided with 
correspondence regarding what was needed to support his 
claims.  Specifically, the statement of the case, issued in 
September 2006, provided the veteran with the criteria for 
the pertinent diagnostic codes used by the RO in rating his 
service-connected left ankle and left knee disabilities. See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Furthermore, a March 2006 letter to the 
veteran informed him that the impact of his condition and 
symptoms on his employment are considered when determining 
the disability rating assigned to a condition.  Based on the 
notice provided, the veteran can be expected to understand 
what was needed to support his claims herein.  The veteran 
also discussed the applicable rating criteria with his 
representative during his personal hearing.  See the February 
2008 hearing transcript.  It is therefore clear that the 
veteran was aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated by the Court in Vazquez-Flores.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for his claims seeking service connection for left hip and 
lumbar spine disorder, a VA examination addressing the 
etiology of these conditions was obtained.  As for his 
increased rating claims, the veteran has been provided with 
the necessary examinations from which to ascertain the 
severity of these conditions.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issues addressed herein.  



A.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases, including arthritis, will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Historically, the veteran served in the Army from December 
1954 to December 1957.  A review of his service medical 
records revealed the he sustained a simple, comminuted 
fracture to lateral malleolus of the left fibula, due to a 
hard landing from a parachute jump while stationed at Ft. 
Campbell, Kentucky in June 1955.  He was subsequently placed 
in a short leg cast until early August 1955.  The report of 
his pre-separation examination, performed in October 1957, 
noted that his spine and lower extremities were normal.

In September 2005, the veteran filed his present claim 
seeking service connection for left hip and lumbar spine 
disorders.  Through his statements and testimony herein, he 
has alleged that both of these conditions are the direct 
result of his inservice parachuting injury.  In the 
alternative, he contends that these conditions are secondary 
to his service-connected disabilities.

Currently, the veteran is service-connected for a healed 
fracture of the left lateral malleolus of the left fibular 
(left ankle), rated 20 percent disabling; and a total left 
knee replacement, rated 100 percent disabling through 
September 30, 2008.

i.  Left Hip Arthritis

Based on the totality of the evidence, and with generous 
application of the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's current left 
hip disorder was incurred during his active service.  A 
review of the veteran's service medical records revealed 
treatment for a simple, comminuted fracture to the lateral 
malleolus of the left fibula, due to hard landing from a 
parachute jump.  Post service medical records have diagnosed 
the veteran with degenerative arthritis of the left hip, and 
the record contains competent medical opinions relating this 
condition to the veteran's military service.  Specifically, 
an MRI of the left hip, performed in December 2007, revealed 
evidence of degeneration to the labrum on the right.  X-ray 
examination of the left hip, performed in December 2005, 
revealed acute degeneration of the hip joint with joint line 
narrowing in the inferior portion of the hip joint.  A 
February 2006 treatment report noted that the veteran's 
degenerative joint disease arthritis in the left hip was 
related to his inservice parachuting activities.  A treatment 
report, dated in April 2006, noted the veteran's history of 
having made several parachute jumps during his military 
service, including one in which he fractured his left ankle.  
The treating physician stated, "I do not think that there is 
any doubt that the [left] hip arthritis is secondary to this 
patient's occupation while he was in the service and the 
injury he sustained to the left extremity."  Finally, the 
Board finds the testimony provided by the veteran and his 
spouse concerning the onset of left hip symptoms to be 
credible.  

In reaching its determination herein, the Board notes that 
there are negative medical opinions herein concerning the 
etiology of the veteran's current left hip disorder and its 
relationship to his active duty service.  Specifically, an 
October 2005 VA examination report concluded with an 
impression of a normal left hip.  The VA examiner also opined 
that the veteran's condition was not related to his service-
connected left ankle and left knee disorders.  A second VA 
examination report, dated in November 2007, along with an 
addendum, dated in December 2007, noted the VA examiner's 
opinion that the veteran's current left hip disorder could 
not be attributed to his inservice parachuting injury or his 
service-connected disabilities without resorting to mere 
speculation.  

After reviewing all of the evidence herein, the Board finds 
the medical nexus evidence herein to be essentially in 
equipoise.  Accordingly, based on the totality of the 
evidence, and with application of the benefit-of-the-doubt 
rule of 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran currently has degenerative arthritis of the left hip 
which was incurred during his active military service.  
Accordingly, service connection for this condition is 
warranted.

ii.  Lumbar Spine Disorder

The veteran asserts on appeal that he is entitled to service 
connection for lumbar spine disorder.  Specifically, he 
attributes this condition to his inservice parachuting 
injury.  In the alternative, he claims that this condition 
has been aggravated by his service-connected left ankle and 
left knee disorders.

Post service treatment reports establish the veteran's 
current lumbar spine disorder, diagnosed as degenerative 
changes, spondylosis throughout the lumbosacral spine, and 
disk narrowing at the L1-L2 and L2-L3 level, 

After a careful longitudinal review of the record, the Board 
finds that the record is without sufficient objective 
evidence supportive of a finding that his current lumbar 
spine disorder became manifest or otherwise originated during 
his period of service or within the first post service year.

Following the veteran's discharge from the service, there are 
no medical treatment records pertaining to the veteran's 
lumbar spine disorder for many years after his separation 
from service.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Specifically, the first diagnosis of this condition is not 
shown until 2004, over forty years after the veteran's 
discharge from the service.

The Board also notes that there is no competent medical 
evidence of record showing a causal link or nexus between the 
veteran's current lumbar spine disorder and his military 
service or his service-connected disabilities.  The report of 
a VA examination, performed in November 2007, along with an 
addendum, dated in December 2007, noted the VA examiner's 
opinion that he could not relate the veteran's current lumbar 
spine disorder to his inservice injury or to his service-
connected disabilities without resorting to mere speculation.  
The examiner reached this conclusion after reviewing the 
veteran's claims folders, and conducting a physical 
examination of the veteran.  No other medical nexus opinions 
relating to this condition are shown in the record.

There is a long line of cases where the Court has rejected 
medical opinions as being too speculative.  In Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), the Court held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection.  Similarly, in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court found that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  A diagnosis 
stating that the veteran appellant was "possibly" suffering 
from schizophrenia was also deemed to be too speculative.  
Morris v. West, 13 Vet. App. 94, 97 (1999).  The December 
2007 addendum clearly states it would be speculative to draw 
a relationship between the veteran's lumbar spine disability 
and his active service and/or service connected disabilities.  
In view of the aforementioned precedent decisions, the Board 
finds that opinion has limited probative value.

The Board notes that the veteran has alleged in statements on 
appeal that his lumbar spine disorder originated in his 
period of service, or was aggravated by his service-connected 
left ankle and left knee disorders.  However, the veteran's 
statements and testimony, as a lay person, are not competent 
evidence to assert that the symptoms he experienced in 
service were hypertension, nor that a relationship exists 
between his military service and such disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's lumbar spine disorder became manifest or otherwise 
originated during the veteran's period of service or within 
one year of service separation.  Moreover, the probative 
medical evidence fails to establish any relationship or nexus 
between such a disorder and the veteran's period of service 
or his service-connected disabilities.  Therefore, the Board 
concludes that lumbar spine disorder was not incurred in or 
aggravated by service, and the claim for service connection 
must be denied.

B.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.  Consideration 
is to be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing. 38 
C.F.R. § 4.45.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

i.  Left Ankle Disorder

The veteran's service-connected healed fracture of the left 
lateral malleolus of the left fibular (left ankle) has been 
rated as 20 percent disabling by the RO under the provisions 
of Diagnostic Codes 5299-5271.  When an unlisted residual 
condition is encountered which requires an analogous rating, 
the first two digits of the diagnostic code present that part 
of the rating schedule most closely identifying the body part 
or system involved, with a "99" assigned as the last two 
digits representing all unlisted conditions.  
38 C.F.R. § 4.27 (2007).  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  

Pursuant to Diagnostic Code 5271, used in rating limitation 
of motion of the ankle, a 20 percent rating is for 
application where there is marked limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  A higher 
rating is not warranted under this code section; however, 
Diagnostic Code 5270 does provide higher ratings for 
ankylosis of the ankle depending on the angle at which it is 
ankylosed. See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007)

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86).

After reviewing the veteran's claims folders, the Board 
concludes a rating in excess of 20 percent for the healed 
fracture of the left lateral malleolus of the left fibular 
(left ankle) is not warranted.  

In making this determination, the Board does not find the 
veteran's condition to be analogous to ankylosis of the left 
ankle in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 to 10 degrees.  On his most recent VA 
examination, performed in November 2007, the veteran reported 
complaints of constant pain and discomfort in the left ankle.  
Range of motion testing of the left ankle revealed active 
dorsiflexion from 0 to 15 degrees and active plantar flexion 
from 0 to 45 degrees.  His prior VA examination for joints, 
performed in October 2005, noted his complaints of left 
lateral ankle pain consisting of episodes of aching pain that 
occurred three to four times per week.  Physical examination 
revealed a normal pain-free range of motion, consisting of 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
The report also noted that there was no tenderness, palpable 
clicks or instability in the left ankle.  In any event, 
ankylosis has clearly not been demonstrated.

The Board has carefully considered the evidence that the 
veteran has functional impairment in his left ankle from pain 
that interferes with his ability to stand or walk during 
extended periods of time. 38 C.F.R. §§ 4.10, 4.40, 4.41, 
4.44, 4.45, 4.59.  The report of his November 2007 VA 
examination noted the veteran's complaints of constant pain 
and discomfort in the left ankle.   Physical examination 
revealed tenderness of the left ankle both on medial and 
lateral side.  Stressing of the left ankle for instability 
revealed no obvious looseness or laxity of the medial 
collateral ligaments of the left ankle.  The report also 
noted that repetitive movement of the left ankle caused no 
apparent additional functional impairment following 
repetitive use.  The report concluded with a diagnosis of 
post status healed fracture left ankle and left trochanteric 
bursitis.  The report of his prior VA examination, performed 
in October 2005, noted that the left ankle was stable and 
does not lock or give way.  Physical examination revealed no 
wasting of the left thigh or calf as compared to the right.  
The report also indicated that his movement was pain free.  
The report concluded with a diagnosis of left ankle, status 
post well-healed lateral malleolar fracture without 
neurologic or mechanical deficits.  At no time during the 
course of this appeal has the veteran's left ankle been shown 
to have been ankylosed.  Normal ankle dorsiflexion is to 20 
degrees, with plantar flexion to 45 degrees. 38 C.F.R. § 
4.71, Plate II.  There are times when the veteran's left 
ankle exhibits a normal or only slightly reduced range of 
motion.  

Alternatively, the veteran's left ankle disorder could 
potentially be evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, as a foot injury.  Pursuant to Diagnostic Code 
5284, a 20 percent rating is warranted for a moderately 
severe foot injury.  A 30 percent rating is warranted for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2007).  
While the veteran's condition is clearly not asymptomatic, it 
is not analogous to a severe foot injury.  Further, as there 
is no evidence of impairment of the tibia and fibula, to 
include malunion of the tibia and fibula, a higher evaluation 
would be inappropriate under Diagnostic Code 5262.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  
As indicated above, the veteran's left ankle is manifested by 
no more than a moderate limitation of motion, no instability 
or looseness, and very little functional impairment.

Additionally, the Board has considered whether this case 
warrants referral for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  As noted above, a higher 
rating for the veteran's left ankle disorder is available in 
this matter.  Moreover, the veteran has not submitted any 
evidence as to how his service-connected disability has 
caused marked interference with employment.  Under such 
circumstances, the Board finds that the disability rating 
assigned herein to the veteran's disability adequately 
compensates him for his loss in earning capacity, and in the 
absence of the above discussed factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).

Accordingly, there is a preponderance of the evidence 
persuasively showing that a rating in excess of 20 percent is 
not warranted for healed fracture of the left lateral 
malleolus of the left fibular (left ankle).  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ii.  Left Knee Disorder (Prior to August 20, 2007)

The RO issued a rating decision, dated in October 2004, which 
granted service connection at a 10 percent disability rating 
for status post meniscus repair and degenerative joint 
disease of the left knee, effective from April 23, 2004.

In September 2005, the veteran filed a claim seeking an 
increased disability rating for his service-connected status 
post meniscus repair and degenerative joint disease of the 
left knee.  

In October 2005, a VA examination for joints was conducted.  
The report of this examination noted the veteran's history of 
having undergone a surgical excision of the lateral meniscus, 
without complications, in the mid-1980s.  Since then, the 
veteran reported that he had received no specific left knee 
arthritis treatment.  He reported current complaints of 
constant left knee pain, on a 3/10 intensity level, painful 
limited motion and episodes of locking.  He denied any 
instability and locking in the left knee.  Physical 
examination of the left knee revealed that he entered the 
examination room with a brisk normal gait, without the use of 
any assistive device.  He was able to walk with his heels and 
toes.  He performed 50 percent of a squatting maneuver, and 
did so without pain.  Examination of the left knee revealed a 
well-healed ancient 1.5 inch long scar over the lateral 
aspect of the knee.  Range of motion testing of the left knee 
was normal, from 0 to 140 degrees actively against moderate 
resistance without pain.  There was mild tenderness over the 
medial and lateral joint lines.  Ligaments were intact to 
valgus and valrus stress.  McMurray and Lachman testing were 
negative, and there were normal drawer signs.  X-ray 
examination of the left knee revealed mild to moderate 
narrowing of the medial and lateral joint spaces with some 
irregularity of the femoral articular surfaces.  The X-ray 
report noted an impression of moderate osteoarthritis of the 
left knee.  The examination report concluded with a diagnosis 
of left knee, status post lateral meniscectomy with mild-to-
moderate osteoarthritis involving the medial and lateral 
compartments without neurologic or mechanical deficits.  

A treatment report, dated in December 2005, noted the 
veteran's complaints of left knee pain.  Physical examination 
revealed a full range of motion in the left knee, with 
increased pain medially, and medial joint line pain.  
McMurray's testing was positive medially, and there was 
positive Apley's compression.  Drawer and Lachman's testing 
was negative.  X-ray examination of the left knee revealed 
medial joint line with bone-to-bone contact and meniscus 
degeneration.

A treatment report, dated in October 2006, noted the 
veteran's complaints of burning, numbness and pain in his 
left knee.  He also indicated that he feels grinding in the 
left knee while ambulating.  A treatment report, dated in 
June 2007, noted that due to the severity of veteran's left 
knee arthritis pain the most reliable option for pain relief 
was a total knee replacement.  He underwent this surgery on 
August 20, 2007.

Prior to August 20, 2007, the RO assigned the veteran's 
status post meniscus repair and degenerative joint disease of 
the left knee a 10 percent disabling pursuant to Diagnostic 
Codes 5010-5259.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for: "cartilage, semilunar, removal of, 
symptomatic."  The 10 percent rating is the maximum rating 
provided for this code section.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension warrants a noncompensable rating if limited to 5 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007); see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

In this case, the objective medical evidence of indicates 
that prior to August 20, 2007, the veteran's left knee 
disorder was manifested by degenerative joint disease with 
essentially a normal range of motion, from 0 extension to 140 
degrees of flexion, with increasing complaints of pain.  This 
range of motion, applied to Diagnostic Codes 5260 and 5261, 
used in rating a limitation of motion of the leg, results in 
a noncompensable disability rating.  Accordingly, a 
disability rating in excess of 10 percent for a left knee 
disorder is not shown to be warranted prior to August 20, 
2007.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But prior to August 20, 2007, left knee 
ankylosis, instability, and subluxations have not been shown 
by the evidence of record.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256, 5257 (2006).  Because there was no instability of 
the left knee, a separate evaluation is not warranted for 
both arthritis and instability of the knee.  See VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that any separate rating is based 
upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2007).  While the Board 
recognizes and acknowledges the veteran's complaints of left 
knee pain, the functional limitation shown on 
his VA examination and treatment reports prior to August 20, 
2007, do not warrant an increased rating in this matter.  
38 C.F.R. 4.71a, Diagnostic Codes §§ 5260, 5261.  As noted 
above, the range of motion exhibited by the veteran's left 
knee throughout this time frame warrants a noncompensable 
disability rating under Diagnostic Codes 5260 and 5261.  
Moreover, there is no instability of the left knee shown.  
Thus, the Board finds that there is no additional functional 
loss not contemplated in the 10 percent disability rating 
currently assigned and an increased evaluation on this basis 
is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative arthritis of the left 
hip, as secondary to service-connected disabilities, is 
granted.

Service connection for lumbar spine disorder is denied.

An increased disability rating in excess of 20 percent for 
healed fracture of the left lateral malleolus of the left 
fibular (left ankle) is denied.

An increased disability rating in excess of 10 percent, prior 
to August 20, 2007, for status post meniscus repair and 
degenerative joint disease of the left knee is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


